Name: Council Directive 87/316/EEC of 16 June 1987 amending Directive 70/524/EEC concerning additives in feedingstuffs in respect of Carbadox
 Type: Directive
 Subject Matter: nan
 Date Published: 1987-06-20

 Avis juridique important|31987L0316Council Directive 87/316/EEC of 16 June 1987 amending Directive 70/524/EEC concerning additives in feedingstuffs in respect of Carbadox Official Journal L 160 , 20/06/1987 P. 0032 - 0033 Finnish special edition: Chapter 3 Volume 23 P. 0194 Swedish special edition: Chapter 3 Volume 23 P. 0194 *****COUNCIL DIRECTIVE of 16 June 1987 amending Directive 70/524/EEC concerning additives in feedingstuffs in respect of Carbadox (87/316/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 86/525/EEC (2), and in particular Articles 7 and 24 thereof, Having regard to the proposal from the Commission, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; whereas the Annexes to that Directive were consolidated by Commission Directive 85/429/EEC (3); Whereas the use of Carbadox as a growth promoter has hitherto been authorized at national level; whereas the studies carried out and the experience gained indicate that this additive can be authorized throughout the Community for the use specified, provided that certain provisions aimed at ensuring its safe use are complied with; Whereas, since the Standing Committee for Feedingstuffs has not delivered an opinion, the Commission is unable to adopt the measures it envisaged, in accordance with the procedure laid down in Article 24 of Directive 70/524/EEC; Whereas, in order to check that there are no Carbadox residues in products of animal origin, it is necessary to improve the degree of sensitivity of the method of analysis used at present, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 70/524/EEC is hereby amended as set out in the Annex hereto. Article 2 By 30 November 1987 at the latest, Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Article 1. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 16 June 1987. For the Council The President P. DE KEERSMAEKER (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 310, 5. 11. 1986, p. 19. (3) OJ No L 245, 12. 9. 1985, p. 1. ANNEX In Annex I, under part J, 'Growth Promoters', the following item shall be inserted: 1.2.3.4.5.6.7.8 // // // // // // // // // 'EEC No // Additive // Chemical formula, description // Species or category of animal // Maximum age // Minimum content // Maximum content // Other provisions 1.2.3.4.5.6,7.8 // // // // // // // // // // // // / / mg/kg of complete feedingstuff // // // // // // // // // 1.2.3.4.5.6.7.8 // E 850 // Carbadox // methyl-3-(2-quinoxalinyl methylene) carbazate-N1, N4-dioxide Minimum purity: 96 % Particular features of the authorized preparation: - Maximum Carbadox content: 10 % - Minimum stability: 24 months - Calcium Propionate: 0,1 % - 0,5 % - Calcium Silicate: 5 % - Preparation medium: soya meal containing 7 % of soya oil // Piglets // 4 months // 20 // 50 // Use prohibited at least 4 weeks before slaughter Maximum amount of dust emitted during handling, as determined by the Stauber Heubach method (1): 0,1 m g Carbadox Indication on the label of the additives, premixtures and feedingstuffs of safety instructions and warnings designed to protect the health of operatives and in particular to avoid any exposure to the additive, especially by touch or inhalation // // // // // // // // (1) Literature references: Fresenius Z, Anal. Chem. (1984) 318: 522-524, Springer Verlag 1984.'